 

Case 1:21-mj-00113-RMM Documenté6 Filed 01/25/21 Page 1 of 1

AQ 442 (Rev. 11/11} Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

v. )
Christopher Raphael Spencer Case No. ag”
AKA: Chris Spencer ) Z1-M5- 13

}

. = }

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Christopher Raphael S$ pencer ee ;
who is accused of an offense or violation based on the following document filed with the court:

QO Indictment O Superseding Indictment O Information © Superseding Information [WZ Complaint

QO Probation Violation Petition © Supervised Release Violation Petition Violation Notice © Order of the Court
This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1)-(2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority;

40 U.S.C. § 5104(e)(2)(C),(D),(G) - Violent Entry and Disorderly Conduct on Capitol Grounds;

18 U.S.C. 1512(c)(2)} - Obstruction of Justice.

2021.01.18 21:37:23
fin | Afi pe — -05'00'

issuing officer's signature

Date: __ 01/18/2021 ___

City and state: Washington D.C. Robin M, Meriweather, U.S. Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on (date) | / {38 ie Cp) /_, and the person was arrested on (date) tfig/eq if.
at (city and state) f AY sfa Wy sel ow) of pt.

non ig 2 hb

‘APrest ig officer Ss signature

Alterman GK. eee la. 2 - fate

 

Printed nage and title

 

 
